Title: To James Madison from James M. Bell, 25 September 1821
From: Bell, James M.
To: Madison, James


                
                    Dear sir
                    Orange Ct House 25th. Sep: 1821.
                
                I regret much that my personal acquaintance with you is so limited; However, from the long and intimate one that has prevailed between our families you will no doubt pardon me for breaking in upon your time by requesting you to use your influence (consistent with your feelings) to obtain a berth for my son William Bell at West Point. He is between eighteen & nineteen years old and I trust from his general moral deportment and his susceptibility of improvement would not prove an ill timed patronage. A grateful acknowledgment will be rememberd by your attention. I am Sir Yr Most Obt. H Servt.
                
                    James M. Bell
                
                
                    PS. My place of residence is near Culpeper Ct House J. M. Bell
                
            